Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to Request for First Action Interview filed on 12/26/2019 under First Action Interview Pilot Program. 

Election/Restriction
Examiner discussed the application requirement of the First Action Interview Program with the applicant that application must claim only a single invention and applicant must elect restriction requirement without traverse to stay in the program.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-9 drawn to providing transaction proposal, transferring private currency on receiving acceptance to the transaction proposal and conforming the transaction between two links
Group II: Claims 10-17 are drawn to distributed ledger track value links, an inventory amount and private currency balance. 
Group III: Claims 18-20 are drawn to distributing private currency to each of the two or more value links of the supply mesh.

Inventions Groups: I and II, I and III, and II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations ( MPEP § 806.05(c)). 
Invention I required “providing transaction proposal, transferring private currency on receiving acceptance to the transaction proposal and conforming the transaction between two links”. The subcombination has separate utility such as Invention I which is does not require particular details of each of inventions of II and III as described in the above groupings.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant representative, Mr. A. J. Bahou, Attorney provisionally elected Group III: Claims 18-20, without traverse during telephone interview held on 02/11/2021.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 are considered non-elected invention as per 37 CFR 1.142(b) and these claims are withdrawn from consideration by the examiner. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/12/2021